925 F.2d 1457Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frizell STEPHENS, Petitioner-Appellant,v.R. MUNCY, Respondent-Appellee.
No. 90-7175.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 20, 1991.

Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Frizell Stephens appeals from the district court's order dismissing his civil complaint.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stephens v. Muncy, CA-90-1430-N (E.D.Va. Nov. 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Stephens filed his lawsuit as a habeas petition pursuant to 28 U.S.C. Sec. 2254.  However, because Stephens seeks to remedy a denial of access to state courts, we consider his filing as a complaint filed more appropriately pursuant to 42 U.S.C. Sec. 1983.    See Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.), cert. denied, 439 U.S. 970 (1978) (liberal construction of pro se pleadings)